Citation Nr: 1724145	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to a higher initial rating for service-connected diabetic retinopathy with cataracts, currently evaluated as 10 percent disabling effective February 5, 2010 and 20 percent disabling effective July 9, 2013.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

By way of background, the March 2011 rating decision, in pertinent part, denied service connection for a seizure disorder and granted diabetic retinopathy and assigned a 10 percent rating effective February 5, 2010.  The Veteran disagreed with the denial of the service connection claim and the assigned rating for the diabetic retinopathy.  She did not disagree with the assigned effective date for the grant of service connection for diabetic retinopathy.  In a September 2014 rating decision, the RO assigned a 20 percent rating effective July 9, 2013.  The Veteran then disagreed with the assigned effective date of the 20 percent rating.  In July 2015, the Board remanded entitlement to service connection for a seizure disorder, entitlement to an initial rating in excess of 10 percent for diabetic retinopathy with cataracts, and entitlement to an earlier effective date prior to July 9, 2013 for a 20 percent evaluation for diabetic retinopathy with cataracts.  In light of the Veteran's contentions, the Board has rephrased the issues on appeal as indicated on the cover page.      

The Board remanded the claims in order to afford the Veteran a hearing before a Veterans Law Judge.  The hearing request was withdrawn in May 2016.  38 C.F.R. § 20.704(e).    
  
The issue of entitlement to an increased rating for diabetes mellitus type II has been raised by the record in a July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is in receipt of private treatment for her seizure disorder and her diabetic retinopathy with cataracts.  The evidence of record reveals that she receives treatment from Dr. V. for her seizure disorder and Dr. J. F. for her eye disorder.  See May 2016 statement.  Moreover, it appears that the Veteran received treatment from the Swedish Medical Center in 2010.  These records are not currently associated with the claims file.  Additionally, records dated after May 2016 from the Everett Clinic are not currently associated with the claims file.  Upon remand, the AOJ should attempt to associate these outstanding private treatment records.  

In regards to the initial rating claim for diabetic retinopathy with cataracts, the Veteran was last afforded a VA examination in July 2013.  Since that time, she had bilateral cataract surgery in May 2014.  Moreover, a May 2016 medical statement references a worsening diabetic condition.  Upon remand, the Veteran should be afforded another VA examination to determine the current nature, extent, and severity of her service-connected diabetic retinopathy with cataracts in light of the indication that her diabetic condition has worsened and the outstanding treatment records.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Veteran contends that she has a seizure disorder that is related to her service-connected diabetes mellitus.  A January 2010 letter from her doctor states that she has a seizure disorder that is complicated and interacts in complex ways with her diabetes.  A July 2010 treatment record references diabetic complications including seizures and a July 2010 letter from her doctor states that she has blood sugar levels that are difficult to control, which have led to a seizure disorder.  
She was afforded a VA examination in August 2010.  She was diagnosed with a seizure disorder and the examiner opined that it was less likely than not that the seizure disorder was related to diabetes because seizures are not viewed as a complication of diabetes.  This medical opinion is not adequate as it did not consider the private medical letters indicating a possible relationship between diabetes and seizures.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The medical opinion also did not discuss whether the diabetes could have aggravated the seizure disorder.  See also El-Amin v. Shinseki¸ 26 Vet. App. 136, 140-41 (2013).  

After the August 2010 VA examination, the Veteran submitted an April 2011 letter from her doctor stating that the seizure disorder is less likely as not caused by or a result of her diabetes, but that a connection is still being evaluated.  A May 2016 medical letter states that a low blood sugar can precipitate a seizure but that she has had no seizure activity since 2011.  Given the inadequate August 2010 VA examination report and the conflicting medical evidence of record, a new VA medical opinion should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment.  With any necessary assistance from the Veteran, obtain outstanding private treatment records, to specifically include records from Dr. J. F. at Pacific Retina Specialists, neurologist Dr. V., Swedish Medical Center from 2010, and Everett Clinic dated after May 2016.  Any negative responses should be associated with the claims file. 

2.  Obtain an addendum opinion as to whether the Veteran's seizure disorder is caused or aggravated by her service-connected diabetes mellitus.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  

i) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's seizure disorder is caused by her service-connected diabetes mellitus and associated complications. 

ii) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's seizure disorder is aggravated (permanently worsened beyond the normal course of the disease) by her service-connected diabetes mellitus and associated complications.  

In rendering the opinion, the examiner should review and consider the January 2010 medical statement, the July 2010 treatment record, the July 2010 medical statement, the April 2011 medical statement, and the May 2016 medical statement.  

3.  Schedule the Veteran for a VA examination of her eyes, to include tests of her visual acuity and visual fields.  The claims file should be reviewed and all indicated studies should be performed. 

The examiner should report all current manifestations of the Veteran's service-connected diabetic retinopathy with cataracts.  Additionally, the examiner should report the Veteran's uncorrected and corrected visual acuity at both near and far distances using Snellen's test type or its equivalent.  The examiner should interpret all graphical representations of visual field testing, and the results of such testing should be reported in terms of the applicable rating criteria.  

4.  Then readjudicate the claims.  If any of the benefits sought on appeal are denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




